


Exhibit 10.82

 

JOINT AND SEVERAL
HAZARDOUS MATERIAL
GUARANTY AND INDEMNIFICATION AGREEMENT

 

New York, New York

As of January 30, 2004

 

WHEREAS, MORGAN STANLEY DEAN WITTER COMMERCIAL FINANCIAL SERVICES, INC., a
Delaware corporation, having an office at 825 Third Avenue, New York, New York
10022 (the “Lender”) has agreed to make one or more advances under a line of
credit  to S&W OF LAS VEGAS, L.L.C., a Delaware limited liability company,
having an office at c/o The Smith & Wollensky Restaurant Group, Inc., 1114 First
Avenue, New York, New York 10021 (the “Borrower”), which line of credit will be
(a) evidenced by the Note, (b) secured by, among other things, the Deed of Trust
and (c) advanced pursuant to the Loan Agreement, all as defined in Exhibit A
attached hereto (the “Line of Credit”); and

 

WHEREAS, the Lender is willing to enter into the Loan Agreement and to make
available the Line of Credit to the Borrower only if the undersigned executes
and delivers this Joint and Several Hazardous Material Guaranty and
Indemnification Agreement (this “Guaranty and Indemnification Agreement”).

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, and in order to induce the Lender to enter into the Loan Agreement
and to make Advances (as defined in Exhibit A hereto) thereunder, the
undersigned hereby acknowledges, agrees and confirms that all of the above
recitals are true, correct and complete and hereby covenants and agrees with the
Lender as follows:

 

1.                                       For the purposes of this Guaranty and
Indemnification Agreement the following terms shall have the following meanings:

 

(a)                                  the term “Hazardous Material” shall mean
any material or substance that, whether by its nature or use, is now or
hereafter defined as hazardous waste, hazardous substance, pollutant or
contaminant under any Environmental Requirement, or which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous and which is now or hereafter regulated under any
Environmental Requirement, or which is or contains petroleum, gasoline, diesel
fuel or another petroleum hydrocarbon product;

 

(b)                                 the term “Environmental Requirements” shall
collectively mean all present and future laws, statutes, ordinances, rules,
regulations, orders, codes, licenses, permits, decrees, judgments, directives or
the equivalent of or by any Governmental Authority and relating to or addressing
the protection of the environment or human health;

 

--------------------------------------------------------------------------------


 

(c)                                  the term “Governmental Authority” shall
mean the Federal government, or any state or other political subdivision
thereof, or any agency, court or body of the Federal government, any state or
other political subdivision thereof, exercising executive, legislative,
judicial, regulatory or administrative functions;

 

(d)                                 the term “Trust Property” shall have the
meaning given to such term in the Deed of Trust, and shall include, for purposes
of this Guaranty and Indemnification Agreement, the land comprising the Premises
(as defined in the Deed of Trust); and

 

(e)                                  the term “Debt” shall mean all principal,
interest, additional interest (including specifically all interest accruing from
and after the commencement of any case, proceeding or action under any existing
or future laws relating to bankruptcy, insolvency or similar matters with
respect to the Borrower) and other sums of any nature whatsoever which may or
shall become due and payable pursuant to the provisions of the Note, the Deed of
Trust, the Loan Agreement, or any other document or instrument now or hereafter
executed and/or delivered in connection therewith or otherwise with respect to
the Line of Credit (said Note, Deed of Trust, Loan Agreement and other documents
and instruments being, collectively, the “Loan Documents”) [all of the above
unaffected by modification thereof in any bankruptcy or insolvency proceeding],
and even though the Lender may not have an allowed claim for the same against
the Borrower as a result of any bankruptcy or insolvency proceeding.

 

2.                                       The undersigned hereby represents and
warrants to the Lender that to the best of the undersigned’s knowledge:

 

(a)                                  except as set forth in the Phase I
Environmental Site Assessment dated October 19, 1994 prepared by Terracon
Consultants Western, Inc. (heretofore reviewed by the Lender or its consultant),
no Hazardous Material is currently located at, on, in, under or about the Trust
Property in violation of any Environmental Requirements;

 

(b)                                 no releasing, emitting, discharging,
leaching, dumping or disposing of any Hazardous Material from the Trust Property
onto or into any other property or from any other property onto or into the
Trust Property has occurred or is occurring in violation of any Environmental
Requirement;

 

(c)                                  no notice of violation, lien, complaint,
suit, order or other notice with respect to the Trust Property is presently
outstanding under any Environmental Requirement; and

 

(d)                                 the Trust Property and the operation thereof
are in full compliance with all Environmental Requirements.

 

3.                                       The undersigned absolutely and
unconditionally guarantees to the Lender that the Borrower will fully comply
with all of the terms, covenants and provisions of paragraph 9 of the

 

2

--------------------------------------------------------------------------------


 

Deed of Trust (titled, “Environmental Provisions”).  If the Borrower does not
fully comply with all of the terms, covenants and provisions of paragraph 9 of
the Deed of Trust, the undersigned shall reimburse the Lender upon demand for
all sums and costs and expenses incurred by the Lender to the extent not
otherwise reimbursed to the Lender by the Borrower pursuant to said paragraph in
the Deed of Trust and/or in connection with the Lender performing the Borrower’s
obligations as set forth in paragraph 9 of the Deed of Trust (including
specifically all such sums and interest thereon accruing from and after the
commencement of any case, proceeding or action under any existing or future laws
relating to bankruptcy, insolvency or similar matters with respect to the
Borrower), it being understood and agreed that, the undersigned’s obligations
hereunder shall be unaffected by modification of any of the Borrower’s
obligations in any bankruptcy or insolvency proceeding, nor by the fact that the
Lender may not have an allowed claim for the same against the Borrower as a
result of any bankruptcy or insolvency proceeding.

 

4.                                       The undersigned will defend, indemnify,
and hold harmless the Lender its employees, agents, officers, and directors,
from and against any and all claims, demands, penalties, causes of action,
fines, liabilities, settlements, damages, costs, or expenses of whatever kind or
nature, known or unknown, foreseen or unforeseen, contingent or otherwise
(including, without limitation, counsel and consultant fees and expenses,
investigation and laboratory fees and expenses, court costs, and litigation
expenses) arising out of, or in any way related to:

 

(a)                                  any breach by the Borrower of any of the
provisions of paragraph 9 of the Deed of Trust;

 

(b)                                 the presence, disposal, spillage, discharge,
emission, leakage, release, or threatened release of any Hazardous Material
which is at, in, on, under, about, from or affecting the Trust Property,
including, without limitation, any damage or injury resulting from any such
Hazardous Material to or affecting the Trust Property or the soil, water, air,
vegetation, buildings, personal property, persons or animals located on the
Trust Property or on any other property or otherwise;

 

(c)                                  any personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to any
such Hazardous Material;

 

(d)                                 any lawsuit brought or threatened,
settlement reached, or order or directive of or by any Governmental Authority
relating to such Hazardous Material; or

 

(e)                                  any violation of any Environmental
Requirement.

 

5.                                       The undersigned hereby indemnifies and
shall hold harmless and defend the Lender at the undersigned’s sole cost and
expense against any loss or liability, cost or expense (including, but not
limited to, reasonable attorneys’ fees and disbursements of the Lender’s
counsel, whether in-house staff, retained firms or otherwise), and all claims,
actions, procedures

 

3

--------------------------------------------------------------------------------


 

and suits arising out of or in connection with:

 

(a)                                  any ongoing matters arising out of this
Guaranty and Indemnification Agreement and any document or instrument now or
hereafter executed and/or delivered in connection herewith (the “Indemnity
Documents”);

 

(b)                                 any amendment to, or restructuring of the
obligations of the undersigned hereunder; and

 

(c)                                  any and all lawful action that may be taken
by the Lender in connection with the enforcement of the provisions of this
Guaranty and Indemnification Agreement or any of the other Indemnity Documents
and the obligations of the undersigned thereunder, whether or not suit is filed
in connection with the same, or in connection with the Borrower, either of the
undersigned and/or any partner, joint venturer or shareholder thereof becoming a
party to a voluntary or involuntary federal or state bankruptcy, insolvency or
similar proceeding.

 

All sums expended by the Lender shall be payable within five (5) days after
written demand and, until reimbursed by the undersigned pursuant hereto, shall
bear interest at the default interest rate set forth in the Note.

 

6.                                       In addition to any right available to
the Lender under applicable law or any other agreement, the undersigned hereby
gives to the Lender a continuing lien on, security interest in and right of
set-off against all moneys, securities and other property of the undersigned and
the proceeds thereof, now on deposit or now or hereafter delivered, remaining
with or in transit in any manner to the Lender, its affiliates, correspondents,
participants or its agents from or for the undersigned (other than separate
accounts maintained exclusively for payroll or taxes), whether for safekeeping,
custody, pledge, transmission, collection or otherwise or coming into possession
of the Lender in any way, and also, any balance of any deposit or brokerage
account and credits of the undersigned with, and any and all claims of the
undersigned against, the Lender or any such affiliate, correspondent,
participant or agent, at any time existing, as collateral security for all of
the obligations of the undersigned under this Guaranty and Indemnification
Agreement, including fees, contracted with or acquired by the Lender, whether
joint, several, absolute, contingent, secured, matured or unmatured (for the
purposes of this paragraph 6 and paragraphs 8, 10 and 18 below, collectively,
the “Liabilities”), hereby authorizing the Lender at any time or times, without
prior notice, to apply such balances, credits or claims, or any part thereof, to
such Liabilities in such amounts as it may select, whether contingent, unmatured
or otherwise and whether any collateral security therefore is deemed adequate or
not.  The collateral security described herein shall be in addition to any
collateral security described in any separate agreement executed by either or
both of the undersigned.  The Lender, in addition to any right available to it
under applicable law or any other agreement, shall have the right, at its
option, to immediately set off against any Liabilities all monies owed by the
Lender in any capacity to either or both of the undersigned, whether or not due,
and the Lender shall, at its option, be

 

4

--------------------------------------------------------------------------------


 

deemed to have exercised such right to set off and to have made a charge against
any such money immediately upon the occurrence of any events of default set
forth below, even though such charge is made or entered on the books of the
Lender subsequent to those events.

 

7.                                       The obligations and liabilities of the
undersigned under this Guaranty and Indemnification Agreement shall survive and
continue in full force and effect and shall not be terminated, discharged or
released, in whole or in part, irrespective of whether the Debt has been paid in
full and irrespective of any foreclosure of the Deed of Trust, sale of the Trust
Property pursuant to the provisions of the Deed of Trust or acceptance by the
Lender, its nominee or wholly-owned subsidiary of a deed or assignment in lieu
of foreclosure or sale and irrespective of any other fact or circumstance of any
nature whatsoever.

 

8.                                       The undersigned hereby expressly agrees
that this Guaranty and Indemnification Agreement is independent of, and in
addition to, all collateral granted, pledged or assigned under the Loan
Documents, and the undersigned hereby consents that from time to time, before or
after any default by the Borrower, with or without further notice to or assent
from either of the undersigned:

 

(a)                                  any security at any time held by or
available to the Lender for any obligation of the Borrower, or any security at
any time held by or available to the Lender for any obligation of any other
person or party primarily, secondarily or otherwise liable for all or any
portion of the Debt, any other Liabilities and/or any other obligations of the
Borrower or any other person or party, other than the Lender, under any of the
Loan Documents (“Other Obligations”), including any guarantor of the Debt, the
Liabilities and/or of any of such Other Obligations, may be accelerated,
settled, exchanged, surrendered or released and the Lender may fail to set off
and may release, in whole or in part, any balance of any deposit account or
credit on its books in favor of the Borrower, or any such other person or party;

 

(b)                                 any obligation of the Borrower, or of any
such other person or party, may be changed, altered, renewed, extended,
continued, accelerated, surrendered, compromised, settled, waived or released in
whole or in part, or any default with respect thereto waived; and

 

(c)                                  the Lender may extend further credit in any
manner whatsoever to the Borrower, and generally deal with the Borrower or any
of the abovementioned security, deposit account, credit on its books or other
person or party as the Lender may see fit;

 

and the undersigned shall remain bound under this Guaranty and Indemnification
Agreement, without any loss of rights by the Lender and without affecting the
liability of the undersigned, notwithstanding any such exchange, surrender,
release, change, alteration, renewal, extension, continuance, compromise,
waiver, inaction, extension of further credit or other dealing.  In addition,
all moneys available to the Lender for application in payment or reduction of
the Debt, the Liabilities and/or any Other Obligations may be applied by the
Lender in such manner and in

 

5

--------------------------------------------------------------------------------


 

such amounts and at such time or times and in such order, priority and
proportions as the Lender may see fit.

 

9.                                       The undersigned hereby waives:

 

(a)                                  notice of acceptance of this Guaranty and
Indemnification Agreement;

 

(b)                                 protest and notice of dishonor or default to
either or both of the undersigned or to any other person or party with respect
to any obligations hereby guaranteed;

 

(c)                                  all other notices to which either or both
of the undersigned might otherwise be entitled; and

 

(d)                                 any demand under this Guaranty and
Indemnification Agreement.

 

10.                                 If any of the following events should occur:

 

(a)                                  either or both of the undersigned defaults
under any of the Loan Documents and its continuance beyond any applicable notice
and/or grace period therein contained; or

 

(b)                                 either or both of the undersigned violates
any provision of this Guaranty and Indemnification Agreement or any other
guaranty or other agreement executed by them with respect to the Line of Credit
or this Guaranty and Indemnification Agreement;

 

then, and in such event, the Lender may declare the Liabilities to be, and the
same shall become, immediately due and payable and/or may exercise either or
both of its remedies as set forth herein or at law or in equity.

 

11.                                 This is a guaranty of payment and not of
collection and the undersigned further waives any right to require that any
action be brought against the Borrower or any other person or party or to
require that resort be had to any security or to any balance of any deposit
account or credit on the books of the Lender in favor of the Borrower or any
other person or party.  Any payment on account of or reacknowledgement of the
Debt by the Borrower, or any other party liable therefor or action taken,
payment or reacknowledgement made, or any of the obligations of the Borrower
under paragraph 9 of the Deed of Trust or otherwise with respect to any
Environmental Requirements or to the Lender in connection therewith, shall be
deemed to be taken or made on behalf of the undersigned and shall serve to start
anew the statutory period of limitations applicable to the obligations of the
Borrower and/or the undersigned pursuant to said paragraph 9 of the Deed of
Trust hereunder or otherwise with respect to any Environmental Requirement or to
the Lender in connection therewith or herewith.

 

6

--------------------------------------------------------------------------------


 

12.                                 Each reference herein to the Lender shall be
deemed to include its successors and assigns, in whose favor the provisions of
this Guaranty and Indemnification Agreement shall also inure.  Each reference
herein to the undersigned shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and assigns of the
undersigned, all of whom shall be bound by the provisions of this Guaranty and
Indemnification Agreement, provided, however, that the undersigned shall in no
event nor under any circumstance have the right, without obtaining the prior
written consent of the Lender, to assign or transfer the undersigned’s
obligations and liabilities under this Guaranty and Indemnification Agreement,
in whole or in part, to any other person, party or entity.

 

13.                                 The term “undersigned” as used herein shall,
if this Guaranty and Indemnification Agreement is signed by more than one party,
unless otherwise stated herein, mean the “undersigned and each of them” and each
undertaking herein contained shall be their joint and several undertaking.  If
the Guaranty is signed by more than one party, all singular references to the
undersigned shall be deemed to be plural.  The Lender may proceed against none,
one or more of the undersigned at one time or from time to time as it sees fit
in its sole and absolute discretion.  If any party hereto shall be a
partnership, the agreements and obligations on the part of the undersigned
herein contained shall remain in force and application notwithstanding any
changes in the individuals composing the partnership and the term “undersigned”
shall include any altered or successive partnerships but the predecessor
partnerships and their partners shall not thereby be released from any
obligations or liability hereunder.  If any party hereto shall be a corporation,
the agreements and obligations on the part of the undersigned herein contained
shall remain in force and application notwithstanding the merger, consolidation,
reorganization or absorption thereof, and the term “undersigned” shall include
such new entity, but the old entity shall not thereby be released from any
obligations or liabilities hereunder.  The Borrower is executing this Guaranty
and Indemnification Agreement as a further assurance that its obligations set
forth herein will remain in full force and effect, notwithstanding the
assignment or discharge of record of the Deed of Trust or any other fact or
circumstances whatsoever.

 

14.                                 No delay on the part of the Lender in
exercising any right or remedy under this Guaranty and Indemnification Agreement
or failure to exercise the same shall operate as a waiver in whole or in part of
any such right or remedy.  No notice to or demand on either or both of the
undersigned shall be deemed to be a waiver of the obligation of either or both
of the undersigned or of the right of the Lender to take further action without
notice or demand as provided in this Guaranty and Indemnification Agreement.  No
course of dealing between either of the undersigned and the Lender shall change,
modify or discharge, in whole or in part, this Guaranty and Indemnification
Agreement or any obligations of the undersigned hereunder.

 

15.                                 This Guaranty and Indemnification Agreement
may only be modified, amended, changed or terminated by an agreement in writing
signed by the Lender and the undersigned.  No waiver of any term, covenant or
provision of this Guaranty and Indemnification Agreement shall

 

7

--------------------------------------------------------------------------------


 

be effective unless given in writing by the Lender and if so given by the Lender
shall only be effective in the specific instance in which given.  The execution
and delivery hereafter to the Lender by either or both of the undersigned of a
new instrument of guaranty or any reaffirmation of guaranty, of whatever nature,
shall not terminate, supersede or cancel this instrument, unless expressly so
provided therein, and all rights and remedies of the Lender hereunder or under
any instrument of guaranty hereafter executed and delivered to the Lender by
either or both of the undersigned shall be cumulative and may be exercised
singly or concurrently.

 

16.                                 The undersigned acknowledges that this
Guaranty and Indemnification Agreement and the undersigned’s obligations under
this Guaranty and Indemnification Agreement are and shall at all times continue
to be absolute, irrevocable and unconditional in all respects, and shall at all
times be valid and enforceable irrespective of any other agreements or
circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guaranty and Indemnification Agreement and the obligations of
either or both of the undersigned under this Guaranty and Indemnification
Agreement or the obligations of any other person or party (including, without
limitation, the Borrower) relating to this Guaranty and Indemnification
Agreement or the obligations of either or both of the undersigned hereunder or
otherwise with respect to the Debt, including, but not limited to, a foreclosure
of the Deed of Trust or the realization upon any other collateral given, pledged
or assigned as security for all or any portion of the Debt, or the filing of a
petition under Title 11 of the United States Code with regard to the Borrower or
either or both of the undersigned, or the commencement of an action or
proceeding for the benefit of the creditors of the Borrower or the undersigned,
or the obtaining by the Lender of title to, respectively, the Trust Property or
to any collateral given, pledged or assigned as security for the Debt by reason
of the foreclosure or enforcement of the Deed of Trust or any other pledge or
security agreement, the acceptance of a deed or assignment in lieu of
foreclosure or sale, or otherwise.  This Guaranty and Indemnification Agreement
sets forth the entire agreement and understanding of the Lender and the
undersigned with respect to the matters covered by this Guaranty and
Indemnification Agreement, and the undersigned acknowledges that no oral or
other agreements, understandings, representations or warranties exist with
respect to this Guaranty and Indemnification Agreement or with respect to the
obligations of the undersigned under this Guaranty and Indemnification
Agreement, except those specifically set forth in this Guaranty and
Indemnification Agreement.

 

17.                                 This Guaranty and Indemnification Agreement
has been validly authorized, executed and delivered by the undersigned.  The
undersigned represents and warrants to the Lender that it has the corporate or
other organizational power to do so and to perform its obligations under this
Guaranty and Indemnification Agreement.  The undersigned represents and warrants
to the Lender that this Guaranty and Indemnification Agreement constitutes the
legally binding obligation of the undersigned fully enforceable against the
undersigned in

 

8

--------------------------------------------------------------------------------


 

accordance with the terms hereof.  The undersigned further represents and
warrants to the Lender that:

 

(a)                                  neither the execution and delivery of this
Guaranty and Indemnification Agreement nor the consummation of the transactions
contemplated hereby nor compliance with the terms and provisions hereof will
violate any applicable provision of law or any applicable regulation or other
manifestation of governmental action; and

 

(b)                                 all necessary approvals, consents, licenses,
registrations and validations of any governmental regulatory body, including,
without limitation, approvals required to permit the undersigned to execute and
carry out the provisions of this Guaranty and Indemnification Agreement, for the
validity of the obligations of the undersigned hereunder and for the making of
any payment or remittance of any funds required to be made by the undersigned
under this Guaranty and Indemnification Agreement, have been obtained and are in
full force and effect.

 

18.                                 Notwithstanding any payments made by either
or both of the undersigned pursuant to the provisions of this Guaranty and
Indemnification Agreement, the undersigned irrevocably waives all rights to
enforce or collect upon any rights which it now has or may acquire against the
Borrower either by way of subrogation, indemnity, reimbursement or contribution
for any amount paid under this Guaranty and Indemnification Agreement or by way
of any other obligations whatsoever of the Borrower to either or both of the
undersigned, nor shall either or both of the undersigned file, assert or receive
payment on any claim, whether now existing or hereafter arising, against the
Borrower in the event of the commencement of a case by or against the Borrower
under Title 11 of the United States Code.  In the event either a petition is
filed under said Title 11 of the United States Code with regard to the Borrower
or an action or proceeding is commenced for the benefit of the creditors of the
Borrower, this Guaranty and Indemnification Agreement shall at all times
thereafter remain effective in regard to any payments or other transfers of
assets to the Lender received from or on behalf of the Borrower prior to notice
of termination of this Guaranty and Indemnification Agreement and which are or
may be held voidable on the grounds of preference or fraud, whether or not the
Debt has been paid in full.  Any payment on account of or reacknowledgment of
the Debt by the Borrower, or any other party liable therefor, or action taken,
or payment or reacknowledgment made, of any of the obligations of the Borrower
to take and complete the actions specified in paragraph 9 of the Deed of Trust
shall serve to start anew the statutory period of limitations applicable to the
Borrower with respect to said paragraph 9 and the undersigned hereunder.  The
provisions of this paragraph 18 shall survive the term of this Guaranty and the
payment in full of the Debt and all other Liabilities.

 

19.                                 Any notice, request or demand given or made
under this Guaranty and Indemnification Agreement shall be in writing and shall
be given in the manner and to the notice parties set forth in the Loan
Agreement.

 

9

--------------------------------------------------------------------------------


 

20.                                 This Guaranty and Indemnification Agreement
is, and shall be deemed to be, a contract entered into under and pursuant to the
laws of the State of New York and shall be in all respects governed, construed,
applied and enforced in accordance with the laws of the State of New York
without regard to principles of conflicts of laws.  The undersigned acknowledges
and agrees that this Guaranty and Indemnification Agreement is, and is intended
to be, an instrument for the payment of money only, as such phrase is used in
§3213 of the Civil Practice Law and Rules of the State of New York, and the
undersigned has been fully advised by its counsel of the Lender’s rights and
remedies pursuant to said §3213.

 

21.                                 The undersigned agrees to submit to personal
jurisdiction in the State of New York in any action or proceeding arising out of
this Guaranty and Indemnification Agreement.  In furtherance of such agreement,
the undersigned hereby agrees and consents that without limiting other methods
of obtaining jurisdiction, personal jurisdiction over the undersigned in any
such action or proceeding may be obtained within or without the jurisdiction of
any court located in New York and that any process or notice of motion or other
application to any such court in connection with any such action or proceeding
may be served upon the undersigned by registered or certified mail to, or by
personal service at, the last known address of the undersigned, whether such
address be within or without the jurisdiction of any such court.  The
undersigned hereby further agrees that the venue of any litigation arising in
connection with the Debt or in respect of any of the obligations of the
undersigned under this Guaranty and Indemnification Agreement, shall, to the
extent permitted by law, be in New York County.  Nothing in this paragraph shall
limit the right of the Lender to bring an action or proceeding arising out of
this Guaranty and Indemnification Agreement in any other jurisdiction.

 

22.                                 The undersigned absolutely, unconditionally
and irrevocably waives any and all right to assert or interpose any defense,
setoff, counterclaim or crossclaim of any nature whatsoever with respect to this
Guaranty and Indemnification Agreement or the obligations of the undersigned
under this Guaranty and Indemnification Agreement, or the obligations of any
other person or party (including, without limitation, the Borrower) relating to
this Guaranty and Indemnification Agreement, or the obligations of the
undersigned hereunder or otherwise with respect to the Line of Credit in any
action or proceeding brought by the Lender to collect the Debt, or any portion
thereof, or to enforce the obligations of the undersigned under this Guaranty
and Indemnification Agreement (provided, however, that the foregoing shall not
be deemed a waiver of the right of the undersigned to assert any compulsory
counterclaim maintained in a court of the United States, or of the State of New
York if such counterclaim is compelled under local law or rule of procedure, nor
shall the foregoing be deemed a waiver of the right of the undersigned to assert
any claim which would constitute a defense, setoff, counterclaim or crossclaim
of any nature whatsoever against the Lender in any separate action or
proceeding).  The undersigned hereby undertakes and agrees that this Guaranty
shall remain in full force and effect for all of the obligations and liabilities
of the undersigned hereunder, notwithstanding the maturity of the Advances or
termination of the Commitment (as defined in the Loan Agreement), whether by
acceleration, scheduled maturity or otherwise.

 

10

--------------------------------------------------------------------------------


 

23.                                 No exculpatory provisions which may be
contained in any Loan Document shall in any event or under any circumstances be
deemed or construed to modify, qualify, or affect in any manner whatsoever the
obligations and liabilities of the undersigned under this Guaranty and
Indemnification Agreement.

 

24.                                 The obligations and liabilities of the
undersigned under this Guaranty and Indemnification Agreement are in addition to
the obligations and liabilities of the undersigned under the Other Guaranties
(as hereinafter defined).  The discharge of either or both of the undersigned’s
obligations and liabilities under any one or more of the Other Guaranties by the
undersigned or by reason of operation of law or otherwise shall in no event or
under any circumstance constitute or be deemed to constitute a discharge, in
whole or in part, of the undersigned’s obligations and liabilities under this
Guaranty and Indemnification Agreement.  Conversely, the discharge of either or
both of the undersigned’s obligations and liabilities under this Guaranty and
Indemnification Agreement by the undersigned or by reason of operation of law or
otherwise shall in no event or under any circumstance constitute or be deemed to
constitute a discharge, in whole or in part, of the undersigned’s obligations
and liabilities under any of the Other Guaranties.  The term “Other Guaranties”
as used herein shall mean any other guaranty of payment, guaranty of
performance, completion guaranty, indemnification agreement or other guaranty or
instrument creating any obligation or undertaking of any nature whatsoever
(other than this Guaranty and Indemnification Agreement) now or hereafter
executed and delivered by either or both of the undersigned to the Lender in
connection with the Line of Credit.

 

25.                                 This Guaranty and Indemnification Agreement
may be executed in one or more counterparts by some or all of the parties
hereto, each of which counterparts shall be an original and all of which
together shall constitute a single agreement of guaranty.  The failure of any
party listed below to execute this Guaranty and Indemnification Agreement, or
any counterpart hereof, or the ineffectiveness for any reason of any such
execution, shall not relieve the other signatories from their obligations
hereunder.

 

26.                               The undersigned hereby irrevocably and
unconditionally waives, and the Lender by its acceptance of this Guaranty and
Indemnification Agreement irrevocably and unconditionally waives, any and all
right to trial by jury in any action, suit or counterclaim arising in connection
with, out of or otherwise relating to this Guaranty and Indemnification
Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Guaranty and
Indemnification Agreement the day and year first above set forth.

 

 

S&W OF LAS VEGAS, L.L.C.

 

 

By:  The Smith & Wollensky Restaurant
Group, Inc., Sole Member

 

 

 

 

 

 

By:

/s/ Alan M. Mandel

 

 

 

Name: Alan M. Mandel

 

 

Title:   Secretary

 

 

 

 

 

 

 

THE SMITH & WOLLENSKY
RESTAURANT GROUP, INC.

 

 

 

 

 

 

By:

/s/ Alan M. Mandel

 

 

 

Name: Alan M. Mandel

 

 

Title:   Secretary

 

 

 

 

--------------------------------------------------------------------------------


 

 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

 

On the 30th day of January in the year 2004 before me, the undersigned, a Notary
Public in and for said State, personally appeared Alan M. Mandel, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

 

 

/s/ Maria A. Chang

 

 

 

 

Maria A. Chang

 

 

 

 

Notarized

 

 

 

 

Notary Public

 

 

 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

On the 30th day of January in the year 2004 before me, the undersigned, a Notary
Public in and for said State, personally appeared Alan M. Mandel, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

 

 

/s/ Maria A. Chang

 

 

 

 

Maria A. Chang

 

 

 

 

Notarized

 

 

 

 

Notary Public

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Advances:  The term “Advances” as used in this Guaranty and Indemnification
Agreement shall have the meaning assigned to such term in the Loan Agreement.

 

Deed of Trust: The term “Deed of Trust” as used in this Guaranty and
Indemnification Agreement shall have the meaning assigned to such term in the
Loan Agreement.

 

Loan Agreement:  The term “Loan Agreement” as used in this Guaranty and
Indemnification Agreement shall mean that certain Line of Credit Agreement, of
even date herewith, entered into among the Borrower, The Smith & Wollensky
Restaurant Group, Inc. and the Lender, together with any and all modifications,
supplements, replacement or substitutions therefor as may exist from time to
time.

 

Note:  The term “Note” as used in this Guaranty and Indemnification Agreement
shall mean the Promissory Note, of even date herewith, referred to in the Loan
Agreement, together with any and all modifications, supplements, replacements or
substitutions therefor as may exist from time to time.

 

--------------------------------------------------------------------------------
